The record proper is without error. All the proceedings shown by the record are regular. The exceptions reserved to the court's ruling upon the testimony are without merit; no error appears in any of these rulings.
The principal insistence of error appears to be the refusal of the general affirmative charge requested in writing by defendant. As the evidence in this case was in conflict, upon the material issues involved, the court properly refused this charge.
This defendant was convicted under an indictment containing two counts, the jury returning a verdict of guilty as charged in the indictment. The first count charged that he did distill, make, or manufacture alcoholic, spirituous, or malted liquor a part of which was alcohol; and, the second count charged in proper form and substance that he unlawfully had in his possession a still, etc., to be used for the purpose of manufacturing spirituous, alcoholic, or malt liquor a part of which was alcohol. *Page 633 
The testimony offered by the state tended to show that a still was found and at the still three barrels of beer and some empty barrels were found; that the still bore indications of recent use; that the defendant and two others came to the still; and that defendant had a bottle of corn whisky in his picket and also had a bag of yeast cakes with him, and was carrying a pistol in his pocket, and fled on the approach of the officers. There was other evidence of incriminating nature. We think there was ample testimony shown by these circumstances to sustain the verdict and the judgment pronounced thereon.
No error appearing, the judgment of the circuit court appeared from is affirmed.
Affirmed.